 GOOCH PACKING, INC.351Gooch Packing,Inc.,andAmalgamated Meat CuttersandButcherworkmenofNorthAmerica,AFL-CIO. Case 16-CA-3850December 18, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn July 29, 1970, Trial Examiner Robert E. Mullinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner with the modification noted below.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) of the Act byinterrogating employees about their union activitiesand violated Section 8(a)(3) and (1) by dischargingemployees Arredondo and Villalovos because of theirunion activities.In the case of Villalovos, discharged allegedly forhaving violated Respondent's no-solicitation rule, theTrial Examiner found that Villalovos did not in factviolate the rule, and that the real reason for hisdischarge was his activities on behalf of the Union. Hefurther found that Respondent discriminatorily ap-plied the rule to discourage union activities and that inany event the promulgation of the rule itself constitut-ed a violation of Section 8(a)(1). While we agree withthe Trial Examiner's finding that Villalovos' dischargeviolated Section 8(a)(3) and (1) and that the Respon-dent's application of the rule discriminatorily to effectiRespondent has excepted to some of the credibility resolutions madeby the Trial Examiner It is the Board's established policy not to overrule aTrialExaminer'sresolutionsastocredibilityunlesstheclearthe discharge further violated Section 8(a)(1), we donot adopt the Trial Examiner's finding that thepromulgation of the rule was in violation of the Act.The facts show that since 1968 and at all timesmaterial Respondent has maintained the followingno-solicitation rule in its employee handbook:Solicitation:There shall be no solicitation orbuying or selling of any kind during working timeunless prior permission has been obtained fromthe Personnel Manager. This includes, but is notlimited to, any form of solicitations such ascontributions to charities, contributions to em-ployee funds, selling of tickets or membership inservice clubs, membership in labor organizations,collection of bills, collections of debts, etc.The Trial Examiner found the rule inherently discrim-inatory because of the proviso that employees seekmanagement approval before engaging in solicitationfor the Union during worktime.In reversing this finding, we consider the followingfactors.Although the rule required prior permissionfor worktime union solicitation, the same requirementwas made for all other forms of worktime solicitation.Moreover, it is clear from the record that theemployees and the Union did not view the rule asrequiring permission for solicitation during nonwork-time and engaged in nonworktime solicitation oncompany property in working areas without interfer-ence from management. While the record revealsinstances of permission being granted for other formsof worktime solicitation, there is no evidence that anemployee or a union request to engage in worktimesolicitation for membership in a labor organizationwould have been refused. Further, the record affirma-tively shows the Union had no difficulty in reachingemployees during nonworking hours. Accordingly,under the circumstances of this case, we do not viewthe requirement that management approval be ob-tained before engaging in worktime solicitation as, byitself, rendering the rule invalid.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,Gooch Packing, Inc., Abilene,Texas, its officers,agents, successors,and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.preponderance of all the relevant evidence convinces us they are incorrectSuch a conclusion is not warranted here.StandardDry WallProducts, Inc,91 NLRB544, enfd 188 F 2d 362 (C A 3) 352DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: This case was heardinAbilene, Texas, on April 23, 1970, pursuant to chargesduly filed and served,' and a complaint issued on March 19,1970. The complaint presents questions as to whether theRespondent violated Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended. In its answer, duly filed,the Respondent conceded certain facts with respect to itsbusiness operations, but it denied all allegations that it hadcommitted any unfair labor practices.All parties appeared at the hearing and were given fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally at the close ofthe hearing and to file briefs. On May 25, 1970, the GeneralCounsel submitted a brief and on May 28, 1970, theRespondent submitted an answering memorandum.Upon the entire record in the case, including the briefs ofcounsel, and from his observation of the demeanor of thewitnesses when they appeared and testified, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation, maintains anoffice and plant in Abilene, Texas, where it is engaged inthe business of killing and processing beef and other meatsand related products. During the year prior to the issuanceof the complaint, a representative period, the Respondentreceived goods valued in excess of $50,000 that weretransported in interstate commerce directly to its plant inAbilene from outside the State of Texas. During the sameperiod, the Respondent sold and distributed productsvalued in excess of $100,000, of which amount productsvalued in excess of $50,000 were shipped in interstatecommerce directly to States of the United States other thantheStateofTexas.Upon the foregoing facts, theRespondent concedes, and I find, that Gooch Packing, Inc.,is engaged in commerce within the meaning of the Act.H. THELABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,herein called Union, or MeatCutters,isa labor organization within the meaning of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.TheRespondent'sNo-Solicitation RuleIn November 1969 the Union began an organizationalcampaign among the Respondent's employees. On January8, 1970, employee Felix Villalovos was discharged and onFebruary 13, 1970, employee Richard Arredondo wasterminated.The Respondent averred that Villalovos was dischargedfor having violated a company no-solicitation rule whichread as follows:"SOLICITATION: There shall be no solicitation orbuying or selling of any kind during working timeunless prior permission has been obtained from thePersonnel Manager. This includes, but is not limited to,any forms of solicitations such as contributions tocharities, contributions to employee funds, selling oftickets or membership in service clubs, membership inlabor organizations, collection of bills, collection ofdebts, etc."The General Counsel alleges that the foregoing no-solicitation rule was proscribed by the Act, that it wasdiscriminatorily enforced, and that the discharge of bothVillalovos and Arredondo were in violation of Section8(a)(3) and (1) of the Act. These allegations are denied intheir entirety by the Respondent.In December 1966 the Board, in an earlier case, foundthat the Company had a valid oral rule against solicitation,but that during a union organizational campaign the rulehad been discriminatorily enforced.Gooch Packing Compa-ny,162 NLRB 1. The rule quoted above was published inan employee handbook that appeared in 1968. It wasrepublished and reissued in identical form in the employeehandbook for 1970.The requirement that permission to solicit be obtainedfrom the personnel manager first appeared in the 1968version of the rule. In a letter, dated February 13, 1968,Robert Gooch, personnel manager, at the time, notified allsupervisors of this new provision. In the letter he stated thatthe addition of this requirement prior to any plantsolicitation was to meet a criticism of the old rule whichappeared in the Board decision of 1966. There the Boardfound that whereas the Company had permitted solicitationfor the United Fund, flower funds, and sports pools, it haddiscriminatorily enforced the rule against solicitation forunions. In this letter Gooch stated that employees whorequested permission to solicit for a union during workinghours would be given the same length of time as theCompany allowed for solicitations on behalf of the UnitedFund. At the hearing in the instant case, Gooch, by then avicepresident, testified that since the rule had been in effectno employee or union agent had requested permission tosoliciton behalf of any union. At the same time heconceded that the aforesaid letter had been sent only to thesupervisors and that no attempt had been made to circulateit among the employees.According to Gooch, the only charitable solicitationwhich he had authorized had been the United Fund. He1The original charge wasfiled on January 16, 1970 A first amendedcharge was filed on March16, 1970 GOOCH PACKING, INC.353also testified that while he had been personnel manager hehad refused such permission to life insurance agents andbillcollectionagencies.Mike Peeples, the personnelmanager at the time of the hearing, testified that in additionto the United Fund, he had given permission to "a fewflower funds." However, there was some testimony thatfootball and baseball pools had been conducted duringworktime on various occasions during the year. On theother hand, this testimony was somewhat inconclusive andthere was no convincing evidence that the employee sportpools had been observed by supervision.2 On the otherhand, employee Antonio Rodriguez testified, credibly andwithout contradiction, that while at work during theChristmas season of 1969 he had been solicited tocontribute to a Christmas present for his supervisor, BurlOwens.The General Counsel contends that the current no-solicitation rule is invalid because of the requirement thatpermission to solicit is conditioned upon approval by thepersonnel manager. The Respondent contends that the ruleis valid and that, in any event, since it was first promulgatedin 1968, the finding of an unfair labor practice violation isbarred by the 6 months' limitation of Section 10(b) of theAct.There is no merit to the last mentioned defense raised bythe Respondent. Whereas the rule was initially published inthe handbook for 1968, it was republished in a revisedhandbook for the employees which was distributed inJanuary 1970. Since the original unfair labor practicecharge in this case was filed on January 16, 1970, and anamended charge was filed on March 16, 1970, the issuanceof the revised handbook in January constituted areadoption and reissuance of the rule tr. question whichclearly brought it within the scope of the charges filedherein.The Board and the courts have held that an employermay not prohibit employees from soliciting for a union ontheir own time in nonworking areas of a plant unless it canbe shown that special circumstances made the rulenecessary in order to maintain production or discipline.Ridgewood Management Company, Inc. v. N.L.R.B.,410F.2d 738, 740 (C.A. 5);Stoddard QuirkManufacturingCompany,138NLRB 615, 616-623. Similarly, a ruleprohibiting union solicitation by employees during non-worktime in work areas is presumptively invalid.FurnasElectric Company,183 NLRB No. 1. On the other hand, arule against solicitation during worktime in any plant areais presumptively valid.Ibid.Here the Respondent did not banallsolicitations duringworking time, as it clearly might have.Peyton PackingCompany, Inc.49 NLRB 828, 843-844, enfd. 142 F.2d 1009(C.A. 5), "Working time is for work.", and cases cited,supra.Instead, the rule in question permitted solicitationsduring working time for,inter alia,charities, employeefunds, and membership in labor organizations, but only oncondition that permission for such solicitation was first2Employee Felix Villalovos testified that he had observed the operationof such pools dunng the world serves and in connection with footballgames Among the supervisors whom he identified as having taken partwas Jack Skipworth, foreman of the pork cut and cure departmentSkipworth denied that he had seen any such pools in operation andspecificallydenied having taken part in one about which Villalovossecured from the personnelmanager.Moreover, theRespondent made no attempt to establish any specialcircumstances which justified the establishment of this rule.Although a plant memo to the supervisors advised themthat if any employees sought permission to solicit for aunion, such employees would be authorized to do so for thesame lengthof time asallowed the United Fund and similarappeals, this memo was never distributed to the employees.Nor was there any evidence that the employees had beennotified of any likelihood that public solicitation for aunion during working time would ever be authorized underany circumstances. As found earlier, Gooch conceded thatno such request had ever been made by any employee. Inview of the unfair labor practices during the period inquestion, as found laterherein, it is not surprising that noemployee had the temerity to ask the Respondent'spersonnel manager for permission to solicit for the Unionduring workingtime.As the General Counsel states in hisbrief, correctly,the guaranteesof the Act are designed notonly for the "bold and fearless employees, but .. . also .. .the timid soul who desires the fruits of collective bargainingbut remains docile because of the restraint of manage-ment"The Respondent could have banned all solicitationsduring working time. But this it did not do. Rather, itestablished a rule and practice whereby solicitations duringworking time were permitted, but restricted the use of thisprivilege to those who had first secured permission from thepersonnel manager. Under the circumstances presented bythiscase, the latter proviso was inherently discriminatory asto those who desired toexercisethe privilege on behalf of aunion organizational drive. For this reason, I conclude andfind that the Respondent's readoption and promulgation ofits no-solicitation rule in the employee handbook issued inJanuary 1970, and its subsequent enforcement of that rule,constituted interference, restraint, and coercion within themeaning of the Act, and a violation of Section8(a)(1)thereof.LexingtonMetal Products Company,166 NLRB878, 880-881;General Electric Company,169 NLRB No.155;Talon, Inc.,170 NLRB No. 42.B.The Discharges1.The union campaignThe Union's organizational campaign began in mid-November 1969 when Franklin Garcia, an organizer for theMeat Cutters, contacted employee Felix Villalovos. On thefollowing Sunday, a group of approximately six employees,including Villalovos,met with Garcia at a local church.There,Garcia explained the advantages of unionizationand those present agreed upon the date for anotherorganizationalmeeting.Thiswas held the followingThursday with approximately 40 employees present. At thistime, the employees decided upon a full scale organization-alattempt among their coworkers at the Respondent'stestifiedWhereasVillalovoswas agenerallycrediblywitness,inconnection with this issue,Skipworth'sdenialswere the more credible.Consequently, I conclude thatwhereas there may have been someparticipationin suchpoolsby the employees, management knowledge oftheirexistence was not as extensive as Villalovos'testimony would indicate. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDplant.An organizational committee was selected, withVillalovos as the chairman and with employees RichardArredondo and Antonio Rodriguez as members.On about December 20, 1969, Villalovos received severalhundred union authorization cards for distribution amongthe employees. In an accompanying letter, Garcia cau-tioned Villalovos that "the cards are to be signed duringlunch hour, break time and after and before work."Villalovos testified that his principal job as chairman of thecommittee was to collect authorization cards which theemployees signed.There was some testimony as to management interroga-tion of the employees as the union campaign progressed.Hector Ramos was an employee who returned to work onDecember 22, 1969, after being absent from the plant for 19weeks because of an injury he had sustained. Ramostestified that shortly after he returned to duty, PersonnelManager Peeples approached him at work, questioned himabout the union activity of several employees, and askedhim whether any of them were leaders in the organizationalcampaign.According to Ramos, Felix Villalovos was oneof those whom Peeples mentioned. Ramos testified thatafter tellingPeeples that he knew nothing about the unionactivities of those who had been named, the personnelmanager promised him a raise if he secured suchinformation for him. Ramos testified that on the morningof December 24 he reported to Peeples that Terry Tackelland Tommy Rodriguez, two of the employees, were for theUnion. According to Ramos, although Peeples told himthat he did not believe the last two named employees wouldbe for the Union, a few days later he was notified that hiswage rate was being raised 8 cents an hour.The Respondent conceded that Ramos received an 8-centraise, effective on January 5, 1970, and Peeples concededthat he had a conversation with Ramos on the day that theemployee returned to the plant. Peeples described the raisewhich Ramos received as a merit increase, but could notrecall any employee other than Ramos who had received asimilar wage raise immediately after returning to the plantsubsequent to an absence as extended as Ramos' had been.3Peeples' account of the conversation with Ramos onDecember 22, did not include any mention of a raise and hedenied having had any conversation with Ramos at theplant on the afternoon of December 24. Ramos, however,had not testified to a conversation with the personnelmanager at that time. While on the stand, Peeples concededthat he had been at the plant on the morning of December24. Ramos, of course, had testified that his conversationwith the personnel manager occurred on the morning of theday before Christmas.Ramos gave his testimony in a frank and convincingmanner, and it withstood an able and extended cross-examinationby counsel for the Respondent. It is myconclusion that Ramos was more credible than Peeples onthis issue and that the testimony of the former was asubstantially accurate account of what occurred during theconversations in question.3Ramos testified that an 8-centraisewas veryunusual because theCompany usuallygaveonly 4-centraisesPeeples conceded that theCompany customarilygave raises in incrementsof 4 cents an hour The2.Felix VillalovosFelix Villalovos was an employee in the pork cut and curedepartment. He started work for the Respondent in 1967and was discharged on January 8, 1970. His starting wagewas $1.54 an hour. At thetimeof his termination he wasearning $1.94. As found earlier herein, Villalovos was oneof the original sponsors of the Union and in December hewas designated to act as chairman of the organizingcommittee.On January 8, 1970, Personnel ManagerPeeples discharged Villalovos, allegedly for having violatedthe no-solicitation rule. The Respondent had no criticism ofthe employee's work record.Both Villalovos and Peeples testified as to the conferencewhich took place in the personnelmanager'soffice on theday that the employee was terminated. There is nosubstantial variance in the testimony of these two witnesses.According to Villalovos, the following occurred: Shortlybefore 4 p.m., and at the end of the day shift on January 8,he was called to the personnelmanager'sofficewherePeeples told him that there had been complaints thatVillalovos had been stopping employees in the halls andkeeping them from their work in an effort to get them tosign union cards. Peeples asked if Villalovos was aware ofthe rule against solicitation. The latter acknowledged thathe was and denied that he had violated it in any way.Peeples thereupon read the rule to him. When he hadfinished, Villalovos asked for the names of any employeeswho had complained, but Peeples refused to disclose theiridentity.According to Villalovos, after he denied havingbothered any employee at work, or having solicited anyemployee on the job, Peeples told him "Well, I am going tohave to enforce these rules, Felix. I am going to have todischarge you." I said, "Sir, are you discharging me forunion activities?" He said, "I am afraid so."At the hearing Villalovos testified that he was fully awareof the Company's rule on solicitations and he denied thathe had ever tried to secure an employee's signature on aunion card during company time.Peeples testified that prior to discharging Villalovos, hehad received reports from employees Herman Lomas andLewis Henry that Villalovos had endeavored to secure theirsignatures on authorization cards while they were at work.According to Peeples, after getting these reports fromLomas and Henry he called Villalovos to his office,questioned him as to his knowledge of the rule, told himthat he had evidence that Villalovos had violated the ruleand that, since he believed these accounts, he wasdischarging him at once.At the hearing, Peeples testified that Lomas hadtelephoned him at his home on January 4, a Sunday, to tellhim that one of the employees had contacted him about theUnion on working time and that the next day Lomas cameto his office at the plant and told him that the employee inquestion was Villalovos. According to Peeples, thereafter hesecured a statement from Lomas as to the circumstances ofthe alleged solicitation.4Peeples further testified that on January 8 he heard fromRespondent,however, alsooffered evidence of several situations where theemployeesinvolvedreceived raises of8, 12, or16 cents an hour.4At the hearing,a statement signedby Lomas, and dated January 7, GOOCH PACKING, INC.355one of the foremen that Villalovos had also solicitedemployee Lewis Henry on worktime and that he thereuponleft orders with Henry's foreman directing this employee, adriver, to report to him upon returning from his truck route.Peeples testifiedthat he talked with Henry about 3 p.m.that afternoon and that Henry told him that Villalovos hadcontacted him about the Union that morning while he wason duty.5BothHenry and Lomas testified at the hearing. Theirtestimonywas in seriousconflict with that given by Peeples.Thus,whereasPeeples testified that he interrogated Henryprior to the discharge of Villalovos, Henry testified that hedid not seePeeples untilthe next day, January 9. Accordingto Henry, on returning from his truck route on January 8,he was given the messagethat the personnelmanagerdesired tosee him,but when he endeavored to do so,Peeples had left for the day. Henry testified that, as a result,itwas not untilthe morning of January 9 that he was able tosee Peeples.By this time, of course, Villalovos had beenterminated.Lomas' testimonyis a maze ofcontradictions. On directexaminationhe testified that on January 2, while both heand Villalovos were at work, the latter had solicited hissignatureon a union card. According to Lomas he reportedthismatterto Peeples by telephone the following Sunday,visitedPeeples inthe office of the latter on January 5, andgave his written statementto the personnel manager onJanuary 7. At the outset of his cross-examination, whenasked if he had eversigned a unioncard, Lomas testified inthe affirmative and stated that he had done so about 2weeks afterhis talk with Peeples on January 5. This, ofcourse,would have been in mid-January. Thereafter, hewas showna union card which bore has signature and whichhe acknowledged having signed. The card was datedJanuary 8, and, after identifying it, Lomas was asked toreconcilethis date with his earlier testimony about the timehe had signed a card. The witness thereupon testified thathe had signed the card for Villalovos in a plant restroomwhile on breaktime, that Villalovos was in the restroomwith him and that the latter told him that he would put adate on the card later.In the statementwhich Lomas gaveto Peeples he had stated that Villalovos sought to get hissignatureon a card on January 2, but that he had refused tosign.On the other hand, during the latter part of his cross-examination,Lomas testified that he had signed a cardprior to this date. Even later in his cross-examination,however, he testified that he signed the card about a dayafter theincident on January 2. It was apparent, and Lomasfinallyacknowledged, that, before he telephoned thepersonnelmanager to protest about Villalovos' allegedmisconduct he himself had signed an authorization card.Apart from the numerous contradictions in Lomas'testimony about his card signing, other evidence offered asto his background reflected even more seriously on hiscredibility in thismatter.Thus, Lomas conceded thatsometimeduring the fall of 1969 he had been accused ofhaving stolenmeat from the plant, that he had initiallydenied the theft, but that after taking a lie detector test, hehad admitted his guilt. However, the Respondent did notdischarge him. Instead, after Lomas promised to makerestitution, he was, in effect, put on probation. At the timeof the hearing he was still paying for the meat which hadbeen stolen. Vice President Gooch testified that whereasimmediate dischargewas the customary penalty forstealing, this punishment had not been meted out to Lomasbecause the latter was told that if he "cooperated" he couldavoid dismissal. Presumptively, Lomas' subsequent con-duct had been sufficiently "cooperative," for at the time ofthe hearing he was still on the payroll.The evidence set forth earlier herein established that justbeforeChristmas, and shortlyafterVillalovos becamechairman of the Union's organizational committee,Person-nelManager Peeples questioned employee Ramos aboutVillalovos' connection with the union campaign. Hardly 2weeks thereafter, on the basis of hearsay and without anywarning,Peeples summarily discharged Villalovos, anemployee with an unblemished work record. At the hearing,Peeples testified that he took this action on January 8 aftergetting complaints about the employee from both Henryand Lomas. From Henry's testimony, however, it isapparent that Henry did not discuss the matter with thepersonnelmanager until the morningof January 9, bywhich time Villalovos had already been terminated. Fromthis sequence, it is obvious that when he summonedVillalovos for what was to be his exit interview, Peeples haddiscussed Villalovos' alleged breach of the no-solicitationrule only with Lomas. It is my conclusion, in view of thenumerous contradictions in Lomas' testimony, and hisdemeanor on the stand, that Lomas was not credible.Moreover, his status at the time in question hardly madehim a trustworthy witness to support the charge that hevoiced to the personnel manager about Villalovos. Thecelerity with which Peeples acted on Lomas' uncorroborat-ed allegation in effecting the immediate discharge ofVillalovos, an employee with a satisfactory work record, fora single,alleged breach of the no-solicitation rule is in sharpcontrastwith the treatment accorded Lomas, severalmonths earlier, for admitted thievery on the job. At thehearing, Villalovos denied that he had ever broken the no-solicitation rule in the plant. His testimony in this regardwas credible. Likewise credible was Villalovos' account ofhis last meeting with Peeples on January 8 when, informedthat he was being terminated, he asked whether this wasbecause of his union activities,and Peeples answered thisquestion in the affirmative. On the basis of the foregoingfindings, it is my conclusion that the real motive for thedischarge of Villalovos was not his alleged breach of the no-solicitation rule, but the fact that he was a prominent leaderin the campaign to organize the Respondent's employees.Accordingly,hisdischarge under these circumstancesconstituted a violation of Section 8(a)(3) and (1) of the Act.The Trial Examiner likewise concludes and finds thatPeeples'enforcement of the no-solicitation rule in thiswas received in evidence According to this exhibit,an unsworn document,purportedly the one which the employee gave to Personnel Manageron January 2, during working time at the plant, Villalovos asked Lomas toPeeples at this time It bears the date of January 8, 1970,and in it Henrysign a union card, and when Lomas refused to do so, Villalovos told himrelates that Villalovos had contacted him about 6:30 a in that day, whilehe was "chicken"and that he would be"sorry "bothwere on duty,and sought to get his signature on a union5An unsworn statement of Lewis Henry was received in evidence,authorization card. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstancewas discriminatory and constituted a furtherviolation of Section8(a)(1).3.Richard ArredondoArredondo was hired in February 1959. Thereafter heworked continuously for the Respondent until his termina-tion on February 13, 1970. Arredondo spent most of histime on the kill floor, and during the course of hisemployment received numerous merit increases. PeteFlores, his supervisor, testified that Arredondo was a goodworker.Arredondo was active in the union campaign and amember of the organizational committee. He testified thatduring this period he secured signed authorization cardsfrom about 12 of his fellow employees. In the organization-al campaign out of which the earlier Board case arose(Gooch Packing, Inc.,162 NLRB 1), Arredondo had beenactive on behalf of the Union and had been the unionobserver at a representation election.In mid-December 1969, and in a conversation with VicePresident Gooch, Arredondo asked that he be transferredfrom the kill floor, where he had worked for many years, tothe sausage department. Gooch promised to take therequest under consideration and shortly thereafter told theemployee that the transfer was possible. At that point,Arredondo told Gooch and Peeples, both of whom werepresent, that he wanted to quit at the end of January. Abouta week later,however, Arredondo changed his mind anddecided that he did not want to quit. He thereupon soughtout Vice President Gooch and explained this change ofplans. Gooch told him to give this information to Peeples.According to Arredondo, the latter was not at the plant thatday and it was not until several weeks had gone by that heagainsaw the personnel manager.Late in January, Peeples called Arredondo to thepersonneloffice and told him that in view of his earlierannouncementhe was surprised to see him still at work.Arredondo told Peeples that he had changed his mind andthat he then wanted toremain atwork for the Respondent.Peeples, however, refused to accept this statement and toldArredondo that since he had considered quitting he wasobviously dissatisfied with his job and that the Respondentdid not want any dissatisfied employees at the plant.Arredondo endeavored to persuade Peeples that he shouldbe kept, but wasunsuccessful.After Arredondo told himthat his wife was expecting a baby, Peeples told him that hewould allow him an extra 2 weeks, but that he would beterminated as of February 13. It was undenied thatArredondo then requested that he be allowed to remain atwork until he found another job, but that Peeples told himthis was impossible.Arredondo testified that about a week before being laidoff on February 13, Pete Flores, his supervisor, approachedhim at work and told him that he planned to talk withPeeples in an effort to keep Arredondo on his crew. Floresfurther told him that in the meantime he would like to knowifArredondo had been to any union meetings. According toArredondo, he answered this question in the affirmative,and then told Flores that he would appreciate his talkingwith Peeples because he did not want to quit working forthe Respondent, even though the personnel manager hadtold him that he would have to do so. Arredondo'stestimony as to his conversation with Flores was credibleand it was never denied by Flores when the latter was onthe stand.At the hearing, Peeples testified that he terminatedArredondo because the latter was dissatisfied with theRespondent and that even though Arredondo had been "agood hand" in the past, he was fearful that with this attitude"eventually [Arredondo] is going to injure himself." It isapparent to me that Peeples was well aware of theemployees' organizational campaign long before he gaveArredondo notice that he was being terminated. Earlierherein it was found that shortly before Christmas, Peeplessolicitedthe assistanceof employee Ramos in securinginformation about union activities in the plant and early inJanuary, Peeples discriminatorily terminated Villalovos.Thereafter, when questioned by Supervisor Flores, Arre-dondo acknowledged that he had attended union meetings.TheGeneralCounsel has the burden of provingdiscrimination and the Respondent does not have theburden of establishing the contrary.N.L.R.B. v. Soft WaterLaundry Co.,346 F.2d 930, 936 (C.A. 5). It is likewise wellestablished that the burden of proof never shifts from theGeneral Counsel and that the Respondent does not havethe burden of proving that it discharged an employee forthe reason which it asserts. As a court of appeals once saidin an earlycase, so long as the provisions of the Act are notviolated, an employer may discharge an employee for "agood reason, a poor reason or no reason at all."Budd Mfg.Co. v. N.L.R.B.,138 F.2d 86, 90 (C.A. 3), cert. denied 321U.S. 773. At the sametime, it is also true, that employers donot ordinarily discharge an employee for "no reason at all,"and that support for a finding of unlawful motivation "isaugmented [when ] the explanation of the discharge offeredby the respondent [does] not stand up under scrutiny."N. L. R. B. v. Bird Machine Company,161 F.2d 589, 592 (C.A.1).The explanation which Peeples offered for Arredondo'stermination is notsupported by the evidence in the recordand does not "stand up under scrutiny."WhereasArredondo had once announcedan intentionto quit, insubsequent conversations with Gooch and Peeples herevoked that notice and asked that he be permitted to stayathis job. Flores, who obviously thought highly ofArredondo as a workman, testified that he went to thepersonnel manager about the matter and told him thatArredondo "was a good worker and I didn't want him toleave."Before Supervisor Flores went to Peeples onArredondo's behalf he had questioned the latter about hisattendanceat union meetings.Manifestly, Flores felt thatthe matter of whether Arredondo was active, or inactive, inthe union campaign would be significant when he sought toplead the employee's cause with the personnel office.Unfortunately for Arredondo's tenure with the Respon-dent, he answered Flores' inquiry honestly and acknowl-edged having attendedunion meetings.Thereafter, Peeplesadamantly insisted that Arredondo was a dissatisfiedemployee who, for his own safety, had to be terminated.On the foregoing findings, and those set forth earlierherein, most particularly, Arredondo's long and satisfacto-ry work record, his prominence in the union campaign as a GOOCH PACKING, INC.member of the organizational committee,the Respondent'sknowledge of that activity, Peeples' obviously pretextualexplanation to Arredondo that he was being terminatedbecause the employee was "dissatisfied," and the Respon-dent's demonstrated antipathy to union activity among itsemployees, I conclude and find that Arredondo wasterminated for his activities on behalf of the Meat Cutters.In so doing, the Respondent violated Section 8(a)(3) and(1).Finally, I conclude and find that the Respondent furtherviolated Section 8(a)(1) of the Act by: (1) PersonnelManager Peeples'interrogation of employee Hector RamosinDecember when,as found earlier,Peeples questionedRamos about his knowledge of the union campaign,promised him a raise if he supplied information on theorganizational activities of his coworkers, and thereaftergranted Ramos such a raise; and (2) Supervisor Flores'interrogation of Arredondo in February, when he ques-tioned the employee as to whether he had attended anyunion meetings.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2.By discriminating in regard to the hire and tenure ofFelix Villalovos and Richard Arredondo, thereby discour-agingmembership in the Union,theRespondent hasengaged,and is engaging,in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act.3.By applying discriminatorilya rule against solicita-tion during working hours in order to discourage unionactivityamong its employees, and by questioning itsemployees as to their union activities and those of theirfellow employees, the Respondent has interfered with,restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, and therebycommitted unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that theRespondent be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies ofthe Act.Having found that the Respondent discriminatorilyterminated Felix Villalovos on January 8, 1970, I willrecommend that the Respondent be ordered to offerVillalovos immediate and full reinstatement withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered from the time of his discharge to the date of theRespondent's offer of reinstatement. I likewise found thattheRespondentdiscriminatorily terminatedRichardArredondo on February 13, 1970. In a letter dated March25, 1970, the Respondent advised Arredondo that he could357have his old job back atthe same rateof pay he had beenreceiving at the timeof histermination.The letter furtherrequested that Arredondoindicate his desires in thisconnection by April 6, 1970. Arredondoconceded that atsome point prior to thelatter date he visited the plant andtold Peeples he would return if theRespondent would givehim an 8 cent an hour raise.According to Arredondo,Peeplesdeclined tooffer him a raise,but renewed the offerof reinstatementto his old jobat the rate he had beenreceiving at the time of termination.In view of thissequenceof events,Iwill recommend that the Respondent'sbackpay liability as to Arredondo be cut off as of April 6,1970.The backpay for both ofthe foregoing employeesshallbe computedinaccordancewith the formulaapproved in F.W.Woolworth Co.,90 NLRB 289, withinterestcomputedin the manner and amountprescribed inIsisPlumbing & Heating Co.,138 NLRB 716, 717-721. Itwill also be recommended that the said Respondent berequired to preserveand make availableto theBoard, or itsagents, onrequest, payroll and other recordsto facilitatethe computation of backpay due.As the unfair labor practicescommittedby theRespon-dent are of a character strikingat the rootof employeerights safeguardedby the Act,itwill be recommended thatthe said Respondent be orderedto cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.N.LR.B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C.A. 4).Upon the foregoingfindings and conclusions and theentire record,and pursuant to Section10(c) of the Act, Iherebyissue the following recommended:ORDERGooch Packing,Inc., its officers,agents,successors, andassigns, shall:1.Cease anddesist from:(a)DiscouragingmembershipinAmalgamated MeatCuttersandButcherWorkmen of North America,AFL-CIO, or in any otherlabor organization, of itsemployees by discharging employees, or in any othermanner,discriminating against themin regard to hire ortenureof employment or any term or condition ofemployment.(b)Coercively,or otherwiseunlawfullyinterrogating itsemployees as to theirunion activitiesor about the unionactivitiesof other employees.(c)Applying discriminatorilya rule against solicitationduring workinghours in order to discourageunion activityamong itsemployees.(d) In anyother manner interferingwith,restraining, orcoercingemployeesin the exercise of their rights to self-organization,to formlabor organizations,to join or assistthe above-named Union or any other labororganization, tobargain collectivelythrough representatives of their ownchoosing, and toengage inother concertedactivities for thepurpose of collectivebargaining or mutual aidor protec-tion, and torefrain fromany and all suchactivities.2.Take thefollowing affirmativeactionwhich isnecessaryto effectuate the policiesof the Act:(a)Offer to Felix Villalovosimmediate and fullreinstatement to his former or substantially equivalent 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition, without prejudice to his seniority or other rightsand privileges.(b)Notify Felix Villalovos, if presentlyserving in theArmed Forces of the United States, of his right to fullreinstatement upon application in accordance with theSelective Service and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(c)Make whole Felix Villalovos and Richard Arredondoin the manner set forth in the section of this Decisionentitled"The Remedy."(d) Preserve, and upon request, make available to theBoard,or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or appropriate to analyze the amount of backpaydue.(e)Post at its plant in Abilene, Texas, copies of theattached notice marked "Appendix."6 Copies of the saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced, orcovered by any othermaterial.(f)Notify the said Regional Director, in writing, within20 days from the date of this recommended Order, as towhat steps have been taken to comply herewith.7mated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, or in any other labor organizationof our employees,by dischargingany ofour employees,or bydiscriminating against them in any other mannerin regard to their hire or tenure,or any other term orcondition of their employment.WE WILL NOT coercively, or otherwise unlawfullyquestion employees as to their union activities,or aboutthe union activities of other employees.WE WILL NOT apply discriminatorily our plant ruleagainst solicitation during working hours in order todiscourage union activities among our employees.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirrights to self-organization, to form labororganizations,to join orassistthe above-named Union, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL offer Felix Villalovos immediate and fullreinstatement to his former or substantially equivalentpositionwithout prejudice to his seniority or otherrights and privileges,and make himwhole for any lossof pay suffered as a result of discrimination against him.WE WILL make whole Richard Arredondo for anyloss of earnings he may have suffered as a result ofdiscrimination against him.6 In the event no exceptions are filedas provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andallobjections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrder is enforced by a judgment of a United States Courtof Appeals,thewords in the notice reading"Posted by Order of theNational Labor Relations Board"shallbe changed to read"Postedpursuant to a Judgment of the United StatesCourtof Appeals Enforcingan Order of the National Labor Relations Board."T In the event that this recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has takento complyherewith "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTdiscourage membership in Amalga-DatedByGOOCH PACKING, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, 8A24Federal Office Building, 819 Taylor Street, FortWorth,Texas 76102, Telephone 817-334-2921.